DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 19, 2021 has been entered.  Claims 1-10 are pending in the application.  Applicant’s amendments of the independent claims have overcome the rejection under 35 U.S.C. 101 previously set forth in the Non-Final Office Action mailed October 19, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being anticipated by Brokaw et al. (U.S. 9,974,478 B1) (hereinafter – Brokaw) in view of Edgerton et al. (U.S. 6,666,831 B1) (hereinafter – Edgerton).
Re. Claims 1 and 10: Brokaw teaches gait evaluation apparatus that evaluates a training gait of a paralyzed patient suffering from paralysis in a leg (Col. 5, lines 40-43: “…the system further includes intelligent algorithms developed to recognize impaired gait, balance, posture and movement patterns and to trigger those cues to correct, prevent or otherwise address the behavior”), 

processing circuitry configured to acquire a plurality of motion amounts of a paralyzed body portion, which includes an affected leg that is a leg suffering from paralysis (Col. 49, lines 54-56: “The external body motion sensor(s) can be worn on the subject's finger, hand, wrist, fore arm, upper arm, head, chest, back, legs, feet and/or toes”).
Brokaw does not explicitly teach the invention wherein the plurality of motion amounts obtained from a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus, the gait assistance device including an actuator configured to control a motion of the affected legs.
Edgerton teaches the invention wherein:
the plurality of motion amounts obtained from a gait assistance device via a communication interface that transmits data corresponding to the plurality motion amounts from the gait assistance device to the gait evaluation apparatus (Abstract: exoskeleton and control system for driving said exoskeleton, whereby the exoskeleton uses feedback from the motion of the legs to provide corrective pressure and guidance, wherein feedback necessarily requires sensing/obtaining motion amounts),
the gait assistance device including an actuator configured to control a motion of the affected leg (Figs. 1, 2: Patient attached to robotic arms, i.e., actuators, which have acceleration and torque sensors embedded within).
It would have been obvious to one having skill in the art before the effective filing date to have modified Brokaw to use signals from the gait assistance device to track motion as taught by Edgerton as opposed to sensors placed on the human body taught by Brokaw, the motivation being that such systems allow for the system to analyze patient movement with respect to forces and pressure imparted 
Brokaw further teaches the invention wherein the processing circuitry is configured to:
evaluate that the gait motion is an abnormal gait (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-time”)
in a case where at least one of the motion amounts from the plurality of motion amounts meets any one of a plurality of abnormal gait criteria set in advance (Col. 41, lines 63-67: “Once the kinematic features are parsed out from the acquired movement data, the algorithm compares the measured value against a predetermined threshold in order to determine whether the measured movement exhibits any gait, balance or posture impairment, instability or imbalance, at least one symptom of a movement disorder, or other such impairments or unsafe or undesirable movements”),
transmit, to a display device, a display signal that causes the display device to display a determination result indicating whether the gait motion is the abnormal gait (Cols. 55 – 56: home movement monitoring, treatment, and recommended cueing based on detected or predicted impaired movements to be displayed for the subject to see; system may also display type and degree of impairment),
wherein the abnormal gait criteria include at least: 
two or more first criteria, which are criteria relevant to motion amounts of different parts of the paralyzed body portion (Col. 5, lines 43-49: “For purposes of this invention, the ability to recognize and measure impaired gait… of any portion of the body… and each of the constituent body parts thereof;” 
or at least two or more second criteria, which are criteria relevant to motion amounts of the same part of the paralyzed body portion in different directions (Col. 35, lines 27-31: “Again, the measured movements, or kinematic feature thereof… can be described generally and measured for different parts of the subject's body and in combination with any of the other movement or kinematic features;” wherein other movement or kinematic features reads upon motion amounts in different directions).
Re. Claim 2: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the paralyzed patient is a hemiplegic patient suffering from paralysis in one leg; and the processing circuitry is further configured to evaluate the abnormal gait for at least one of each step of the affected leg (Col. 37, lines 49-53: “Gait phase identification allows the system to utilize additional metrics or kinematic features to detect and monitor impairments in the leg based on the gait phase, and to provide cues to the subject based on those metrics or features”) or one cycle including one step of the affected leg and one step of a healthy leg not suffering from paralysis (Col. 34, lines 17-21: “The system might … determine if the subject is compensating and thus changing his or her gait, asymmetry to determine whether compensation is occurring compared to the unaffected limb, or any other combination of measures”).
Re. Claim 3: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the first criteria are selected from a criterion relevant to a motion amount of a trunk (Col. 5, lines 50-55: “A first stage of algorithms may preferably detect, in real-time, when abnormal gait, balance, posture or movement events, and the like occur by extracting various kinematic features (e.g., hip circumduction, gait asymmetry, trunk orientation, postural sway) in real-
Re. Claim 4: Brokaw in view of Edgerton teach the invention according to claim 1.  Brokaw also teaches the invention wherein the second criteria include a criterion relevant to a motion amount of a trunk in a gait direction and a criterion relevant to a motion amount of the trunk in an orthogonal direction perpendicular to the gait direction (Col. 35, lines 6-11: “The system can then further measure or determine a variability measure indicating how rapidly the subject's trunk measurements are changing. This measurement taken in reference to the movement of the subject's torso might indicate that the subject is experiencing an imbalance or unstable movement or motion;” col. 56, lines 65-67: “Postural sway variables will include peak trunk angular velocity, and magnitude of high velocity trunk orientation changes”).
Re. Claim 5: Brokaw in view of Edgerton teach the invention according to claim 3.  Brokaw also teaches the invention wherein the abnormal gait criteria are set to different criteria in a swing phase and a stance phase of the affected leg (Col. 37, line 66 – col. 37, line 5: “Also related to gait phase is the feature of phase duration. Once a particular leg's gait phase has been identified, the duration of time during which it is in that phase can be measured. Thus, the system would know when the particular gait phase ends for each leg, and automatically switch to measuring the pertinent metrics or kinematic features associated with the opposite gait phase”).
Re. Claim 6: Brokaw in view of Edgerton teach a gait training system, comprising the gait evaluation apparatus according to claim 1 (see rejection for claim 1).  Edgerton also teaches the system having a gait assistance device that is attached to the affected leg, wherein the gait assistance device 
Re. Claim 7: Brokaw in view of Edgerton teach the invention according to claim 6.  Edgerton further teaches the invention comprising: 
a treadmill that serves as a gait surface on which the paralyzed patient walks (Fig. 1: treadmill 110); and
a falling prevention device configured to prevent the paralyzed patient from falling on the treadmill, wherein the processing circuitry is further configured to evaluate the abnormal gait for a trial in which the paralyzed patient continuously walks on the treadmill (Fig. 1, 6, 7: BEST harness, as described in Col. 6).
Re. Claim 8: Brokaw in view of Edgerton teach the invention according to claim 6.  Brokaw also teaches the invention further comprising the display device configured to display information regarding an evaluation of performed by the processing circuitry (Fig. 10A, video display 1030; col. 17, lines 40-45: “Other elements of this system may include but are not limited to receivers, routers, communication devices, processors, displays, output devices, drug delivery devices, electrical stimulators, databases, algorithms, and the like, some of which are described further in various embodiments described in more detail below;” col. 56, lines 14-17: “As the system continually measures and monitors the subject's movement to detect impaired movement, it can output an indication of the type and degree of impairment…”).
Re. Claim 9: Brokaw in view of Edgerton teach the invention according to claim 8.  Brokaw also teaches the invention wherein the display device performs a single abnormality presentation even in a case where each of the motion amounts meets any one of the abnormal gait criteria (Col. 56, lines 23-

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791